IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

HUNTINGTON DIVISION
ANTOINE L. LOUIS, )
Petitioner, §
v. ) Civil Action No. 3:19-00246
UNITED STATES OF AMERICA, §
Respondent. §

MEMORANDUM OPINION AND ORDER

On April 2, 2019, Petitioner, acting pro se, filed his Petition for Writ of Habeas Corpus
by a Person in Federal Custody under 28 U.S.C. § 2241 and letter-form Motion for Appointment
of Counsel. (Document Nos. l and 2.) In his Section 2241 Petition, Petitioner challenges the
computation of his sentence. (Document No. 1.) In support, Petitioner explains that this Court
directed that his federal sentence run concurrently With his State sentence. (I_d;) Petitioner,
however, complains that he is being denied “jail credit from When [he] Was taken into US
Marshal custody.” (Li)

Pursuant to 28 U.S.C. § 224l(a), a Writ of habeas corpus “may be granted by the Supreme
Court, any justice thereof, the district court and any circuit judge within their respective
jurisdictions.” 28 U.S.C. § 224l(a)(emphasis added). Title 28 U.S.C. § 2242 provides that a
petitioner should name “the person Who has custody over him” as the respondent to his habeas
petition. 28 U.S.C. § 2242. The custodian is “the person With the ability to produce the prisoner’s
body before the habeas court.” Rumsfeld v. Padilla, 542 U.S. 426, 434, 124 S.Ct. 2711, 159
L.Ed.2d 513 (2006). Thus, a Section 2241 petition is properly filed in the district Where the

petitioner Was in custody at the time of filing and not the district that imposed sentencing United

States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989)(finding that judicial review must be sought
under Section 2241 in the district of confinement concerning “[a] claim for credit against a
sentence attack[ing] the computation and execution of the sentence rather than the sentence
itself.)§ also_see In re Jones, 226 F.3d 328, 332 (4th Cir. 200())(“A habeas petition under § 2241
must . . . be filed in the district in Which the prisoner is confined.”). At the time of the filing of
the above Section 2241 Petition, Petitioner Was incarcerated at FMC LeXington, Which is located
in LeXington, Kentucky. This Court, however, does not have jurisdiction over Petitioner’s current
Warden, who is located in the Eastern District of Kentucky. Jurisdiction With respect to the
claims Which Petitioner raised herein is therefore in the Eastern District of Kentucky.

Title 28 U.S.C. § 1631 provides a court With authority to transfer a case for lack of
jurisdiction. Specifically, Section 1631 provides that “the court shall, if it is in the interest of
justice, transfer such action or appeal to any other such court . . . in Which the action or appeal
could have been brought at the time it Was filed or noticed.” 28 U.S.C. § 1631; al_so_s_e§ 28
U.S.C. §§ 1404(a) and 1406(a). At the time Petitioner filed his above Petition, the Petition could
have been properly filed in the Eastern District of Kentucky. Pursuant to Section 1631, and in the
interest of justice, it is hereby ORDERED that the above matter be transferred to the United
States District Court for the Eastern District of Kentucky. The Clerk is directed to REMOVE
this matter from the Court’s docket.

The Clerk is further directed to send a copy of this Memorandum Opinion and Order to
Petitioner, Who is acting pro se, and the Clerk of the Court for the United States District Court

for the Eastern District of Kentucky.

ENTER; Aprii 12019.

RoijERT Cf' CHAMBER§
UNITED sTATEs DisTRiCT JUDGE

  

